Made DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18 are amended and pending. 
The Examiner notes that claims 2, 5, 8, 11, 14, and 17 are cancelled. 

Response to Arguments
Applicant's arguments, filed on 12/13/2021, with respect to the 35 USC § 112 rejections of claims 1-6, have been fully considered and are persuasive, therefore the rejections have been withdrawn. However, upon further consideration, new grounds are made.
Applicant's arguments, filed on 12/13/2021, with respect to the 35 USC § 102/103 rejections of claims 1-18, have been fully considered but are moot because the new ground of rejection does not rely on any reference, as applied, in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “determine whether or not for each of a plurality of sensors included in a subject system are abnormal for each time based on sensor values output by the sensors”, the limitation is found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe (ie, is the determination made for the group of sensor, or is the determination made for each sensor if the group?). For examination purposes the limitations are being interpreted as: determine whether or not each sensor of a plurality of sensors included in a subject system is abnormal for each time based on sensor values output by the sensors. Claims 7 and 13 recite similar language and are objected to in the same manner. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “determine whether or not for each of a plurality of sensors included in a subject system are abnormal for each time based on determine whether or not each sensor of a plurality of sensors included in a subject system is abnormal for each time based on sensor values output by the sensors. Claims 3-4, 7, 9-10, 13, 15 and 16 recite similar language and are rejected in the same manner.
Regarding claim 3, the claim recites “specify, for each of the sensors, a length of time for which it was determined that the sensor is abnormal; and wherein when the plurality of sensors are clustered, the plurality of sensors are clustered based on the length of time specified”, however, the limitation is found to be indefinite. Specifically, the use of the term “specify” is unclear (ie, is Applicant trying to define/preset a length time that the sensor is/was abnormal or determine/measure a length of time that the sensor is/was abnormal?). Further, the limitation is found to be grammatically incorrect; the use of mis-matching of the verb tenses further obfuscates the Applicant’s intended meaning. Applicant’s published specification (paragraphs [0074], and [0077]) recites similar language, failing to clarify the limitation. For examination purposes the limitation is being interpreted as: determine/measure, for each of the sensors, a length of time for which it was determined that the sensor is abnormal; and wherein when the plurality of sensors are clustered, the plurality of sensors are clustered based on the length of time specified. Claims 4, 9, 10, 15 and 16 recite similar language and are rejected in the same manner.
Regarding claim 6, the claim recites “wherein whether or not the plurality of sensors are determined to be abnormal is determined with use of correlation models that are respectively prepared for each of the sensors and [and] determined whether a corresponding sensor is normal or abnormal in accordance with the sensor value of the sensor”, however, the limitation is found to be indefinite. Specifically, the limitation is found to be is grammatically incorrect (ie, may be missing words, be incorrectly punctuated, have incorrect use of prepositions, have inappropriate/awkward word order, may use disagreeing verb tenses), making the Applicant’s intend meaning difficult to construe (ie, is Applicant trying to claim that sensors are determined to be normal or abnormal, or trying to claim that whether the sensor is normal or abnormal is taken into consideration when determining the stat of the plurality of sensors?). For examination purposes the limitation is being interpreted as similarly worded claims 12 and 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerzak et al (PGPub No US 2014/0368340, hereafter “Jerzak”). 
Examiner’s Note – claims 1, 7 and 13 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

a memory configured to store instructions (Jerzak – p [0080]); and 
a processor configured to execute the instructions (Jerzak – p [0080]) to: 
determine whether or not, for each of a plurality of sensors included in a subject system (Jerzak – p [0025]-[0026], teaches multi-component manufacturing equipment monitoring via data clustering algorithms to group sensor readings), are abnormal for each time based on sensor values output by the sensors (Jerzak – fig. 2, shows sensor output for each sensor with respect to time, with the 3rd measurement showing a variance [abnormality]; p [0032]-[0033], teaches measuring the sensor output with respect to time for a pair of sensors [plurality] to identify a variance [abnormality]); 
cluster the plurality of sensors into the one or more groups based on time series data indicating a determination result for each time (Jerzak – fig. 2, shows sensor outputs are fed into a clustering algorithm block; p [0032]-[0033], teaches measuring the sensor output with respect to time for a pair of sensors [plurality] to identify a variance [abnormality], then sensor outputs are fed into a clustering algorithm for determination of an abnormal result and separated into appropriate clusters [eg, cluster 1, cluster2] according to the determined results); and 
output, to a user, groups of sensors and sensors that belong to each groups (Jerzak – p [0033], teaches automatically presenting engineers with cluster data [groups of sensors], where the clusters are associated/correlated with the sensors is detailed in prior limitations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 9-10, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jerzak in view of Shibuya et al (PGPub US 20150363925,hereafter “Shibuya”). 
Regarding claim 3, 9 and 15, Jerzak discloses all of the limitations on which this claim depends, however, Jerzak does not explicitly disclose specify, for each of the sensors, a length of time for which it was determined that he sensor is abnormal; and wherein when the plurality of sensors are clustered, the plurality of sensors are clustered based on the length of time specified.
 specify, for each of the sensors, a length of time for which it was determined that he sensor is abnormal (Shibuya – p [0097], teaches the duration of anomaly for each sensor is measured); and wherein when the plurality of sensors are clustered, the plurality of sensors are clustered based on the length of time specified (Shibuya – p [0097], teaches sensors are grouped based on duration of anomaly).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the sensor clustering as taught by Shibuya in Jerzak for the expected benefit of identifying relevant sensor (Shibuya – p [0097]).
Regarding claim 4, 10 and 16, Jerzak discloses all of the limitations on which this claim depends, however, Jerzak does not explicitly disclose specify, for each of the sensors, a length of time for which it was consecutively determined that the sensor is abnormal; and uses the specified lengths of time as the history information wherein when the plurality of sensors are clustered, the plurality of sensors are clustered based on the length of time specified.
Shibuya teaches all of the limitations on which this claim depends, further, Shibuya discloses specify, for each of the sensors, a length of time for which it was consecutively determined that the sensor is abnormal (Shibuya – p [0097], teaches the duration of anomaly, when the anomaly is continuously detected, for each sensor is measured); and uses the specified lengths of time as the history information wherein when the plurality of sensors are clustered, the plurality of sensors are clustered based on the length of time specified (Shibuya – p [0097], “while the anomaly is detected continuously, accumulating information in a buffer”)

Regarding claims 6, 12 and 18, the combined art of Jerzak and Shibuya makes obvious all of the limitations on which this claim depends, further, Shibuya discloses determining whether or not the sensors are abnormal with use of correlation models that are respectively prepared for each of the sensors and determining whether a corresponding sensor is normal or abnormal in accordance with the sensor value of the sensor (Shibuya – p [0004], “detecting the presence or absence of anomaly based on the anomaly measure calculated by comparison with models created from past normal data”; p [0015], “detecting an anomaly with high sensitivity based on multi-dimensional time series sensor signal and diagnosing the sensors associated to the detected anomaly correctly”), wherein when the length of time is specified, the length of time is specified for the each plurality of sensors based on the determination result (Shibuya – p [0064], “Group numbers, such as the extracted feature vectors of one day are imparted on one group, are determined by specifying a period or determined by dividing equally into the previously specified number of groups”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2862